DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election with traverse of Group I invention filed on 20 May 2022 is acknowledged.  However, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the traverse is moot.  
Applicant's species elections with traverse of A. IBD; B7 (claim 21); and C2 (claim 18) filed on 20 May 2022 are acknowledged.  However, because applicant did not distinctly and specifically point out the supposed errors in the species election requirements, the traverse is moot.  

Applicant’s preliminary amendment filed on 20 May 2022 is acknowledged and entered.  Following the amendment, claims 28 and 29 are canceled, and claims 2, 5, 6, 14, 15, 19 and 30 are amended.    
Currently, claims 1-27 and 30 are pending, and claims 1, 2, 5-11, 18, 19, 21-27 and 30 are under consideration. Claims 3, 4, 12-17 and 20 are withdrawn from further consideration as being drawn to a non-elected invention. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 3/4/2022, 9/9/2021 and 8/28/2020 are acknowledged and has been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application is a national stage entry (371) of PCT/KR2018/009998 with the international filing date of 08/29/2018, which is acknowledged.  

Claims
Applicant is advised that should claim 1 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 19 is objected to for the following informalities, appropriate correction is required:
Claim 19 recites “wherein the patient after the subcutaneous administration has a) a decrease in …”; the following is suggested: delete “a)” since there is only one limitation recited.  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “170 to 190 mg, or 230 to 250 mg”, for example, and the claim also recites “80 to 100 mg, 110 to 130 mg”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Claim 19 is indefinite for the recitation “wherein the patient after the subcutaneous administration has a) a decrease in CDAI of at least 70” because such represents a treatment result or efficacy; and it is unclear how a treatment result or efficacy can be predetermined or demanded since such is out of anyone’s control once the composition is administered.  
Claim 21 is indefinite for the recitation “b) a patient who does not respond to common therapies, including antibiotic, ...” because it is unclear what the term “common therapies” is meant or encompasses; for example, how common would be considered as “common” therapies.  Neither the specification nor the claim defines the term.  While the specification teaches that “common therapies, including antibiotic, excretion or immunosuppressive therapies”, such is merely exemplary, but is not considered, in itself, to provide a definition for the term.  The metes and bounds of the claim, therefore, cannot be determined.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 26 is directed to a method for treatment of TNF-a-related disease with a pharmaceutical composition comprising an anti-TNF-a antibody, wherein the composition comprising (A) 90 to 180 mg/ml of the anti-TNFa antibody; (B) 0.02 to 0.1 % (w/v) of polysorbate; (C) 1 to 10% (w/v) of sorbitol; and (D) 1 to 50 mM of a buffer comprising acetate.  However, the specification does not disclose any specific pharmaceutical composition
meeting the limitations of the claim, i.e., not a single species of the composition meeting the limitations of the claim is ever identified or particularly described in the specification.  
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement."  “[A]pplicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563, 1111, 1116, 1117 (Fed. Cir. 1991). 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Sufficient description of a genus requires the disclosure of either (1) a representative number of species falling within the scope of the genus or (2) description of structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.  In the instant case, 0 species is disclosed in the specification; and the antibody formulations are not predictable, especially the formulations with the high antibody concentrations (> 90 mg/ml, for example).  Further, the composition of claim 26 comprises “an anti-TNF-a antibody” (claim 1, from which claim 26 is dependent), which encompasses any or all anti-TNF-a antibodies.  Neither the prior art has established nor the specification teaches that one formulation such as the claimed would be suitable for any or all anti-TNF-a antibodies, given the different sequence structures of the various antibodies.  Furthermore, claim 26 recites the broad ranges for the ingredients of the composition, such as “90 to 180 mg/ml of the anti-TNFa antibody”, “0.02 to 0.1 % (w/v) of polysorbate”, “1 to 10% (w/v) of sorbitol”, and 1 to 50 mM of a buffer comprising acetate”, which encompasses countless number of formulations due to all possible combinations of different concentrations.  Thus, one of skill in the art cannot "visualize or recognize" the members of the claimed genus.  "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly,119 at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. Accordingly, the specification does not provide adequate written description of the claimed genus.  Due to zero species disclosed; the broad breadth of the claimed genus, and the lack of predictability for antibody formulations, one skilled in the art would not conclude that the applicant was in possession of the claimed genus of the pharmaceutical composition comprising an anti-TNF-a antibody.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
As such, the present claim does not meet the written description provision of 35 U.S.C. 112(a), as no composition meeting the limitations of the claims is ever disclosed or particularly described in the specification. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112(a) is severable from its enablement provision (see page 1115).

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 10, 11, 18, 19, 22, 23, 25 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westhovens et al. (J Rheumatol. 2006 May;33(5):847-53), and as evidenced by Ariaans et al. (US 2015/0166649, 6/8/2015).
Westhovens discloses a randomized, open-label, 3-stage design clinical trial study assessing the safety, clinical response, and pharmacokinetics of an experimental infliximab formulation for subcutaneous or intramuscular administration in patients with rheumatoid arthritis, wherein 43 subjects were enrolled in 7 dose groups, which regimens include, among others, 100 mg SC every 2 weeks; and concludes that SC and IM treatment with this experimental infliximab formulation was well tolerated and was associated with a favorable ACR response. (abstract, for example).  Therefore, the reference anticipates claims 1, 7, 10, 11, 18, 19, 25 and 30.  Note, with respect to the limitations of “wherein the anti-TNF-a antibody … is maintained at a minimum blood concentration (Ctrogh) of 9 to 32 pg/mL after it is administered subcutaneously to the patient” in claim 18; and “wherein the patient after the subcutaneous administration has a) a decrease in CDAI (Crohn's disease activity index) of at least 70” in claim 19, such represent the inherent properties or results after the antibody is administered, which do not alter the method of treatment itself in any way.  In addition, as evidenced by Ariaans, infliximab comprises the VH of SEQ ID NO:2 and the VL of SEQ ID NO:3 (page 3, [0030] and [0031]), which are 100% identical to the present SEQ ID NO:8 and 7, respectively; and comprise the present SEQ ID NO:1-6 with 100% sequence identity.  Therefore, the Westhovens reference also anticipates claims 22 and 23.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-11, 18, 19, 21-23, 25, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Westhovens et al. (J Rheumatol. 2006 May; 33(5):847-53), and as evidenced by Ariaans et al. (US 2015/0166649, 6/8/2015), as applied to claims 1, 7, 10, 11, 18, 19, 22, 23, 25 and 30 above, and for the following reasons.
The teachings of Westhovens are reviewed above.  In addition, Westhovens teaches that infliximab (IV administration) has also been used for treating Crohn’s disease (page 848, 1st column, 1st paragraph, for example).  Further, Westhovens teaches, regarding the patient population for the clinical trial: patients over 18 years of age and weighing ≤ 90 kg were considered eligible if they had a diagnosis of RA according to ACR criteria and duration of active disease > 3 months; and at baseline, patients were required to have ≥ 6 swollen joints and ≥ 8 tender joints out of 28 joints examined, plus at least 2 of the following 3 criteria: morning stiffness for at least 45 minutes, 1-hour erythrocyte sedimentation rate (ESR) of at least 28 mm, or serum C-reactive protein (CRP) concentration at least 20% above the laboratory reference range (0 to 0.5 mg/dl); to be naive to therapy with TNF-blocking agents; and to have received MTX therapy for at least 3 months, with a stable dose for at least the previous 4 weeks (page 849, 1st column, 2nd and 3rd paragraphs).  Furthermore, Westhovens’ regimens also include single SC doses of 0.5, 1.5, or 3.0 mg/kg (abstract, and page 851, Fig. 2, for example).  
With respect to claims 2, 5 and 6, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat IBD such as Crohn’s disease with infliximab using the regimens such as 100 mg SC every 2 weeks, following the teachings of Westhovens.  The person of ordinary skill in the art would have been motivated to do so for disease treatment, and reasonably would have expected success because Westhovens teaches that infliximab has also been used for treating Crohn’s disease; and demonstrates that the regimens are safe, and are effective in treating RA.
With respect to claim 8, which recites “a dose of 90 mg, 120 mg, 180 mg or 240 mg”, Westhovens’ 100 mg falls between 90 mg and 120 mg, and is close to 90 mg and 120 mg.  Therefore, either 90 mg or 120 mg would be obvious to the person of ordinary skill in the art and would be expected to be effective in treating a TNF-a-related disease such as RA in view of the teachings of Westhovens.  
With respect to claim 9, which recites “further comprising a step of determining the dose according to the body weight of the patient, wherein the anti-TNF-a antibody or its antigen binding fragment is administered at a dose of 90 to 180 mg when the body weight of the patient is less than 80 kg, and is administered at a dose of 190 to 270 when the body weight of the patient is more than 80 kg”, Westhovens teaches regimens of a dose of 100 mg for the patients weighing ≤ 90 kg; and single SC doses of 0.5, 1.5, or 3.0 mg/kg, which indicates that weight is a factor when considering a dose being administered, and such is also well known in the art.  It seems that a dose between 1.5 and 3.0 mg/kg provides comparable longer lasting serum concentration (Fig. 2).  Therefore, it would be obvious to the person of ordinary skill in the art to optimize/adjust an effective dosage for a patient based on the body weight in view of the teachings of Westhovens, which optimization is considered routine in the art and does not constitute a novel inventive concept.  
With respect to claim 21, which recites “wherein the patient before the subcutaneous administration has one or more of the following characteristics: a) a patient who has an inadequate response to, or has intolerance to, or is contraindicated for treatment with corticosteroids, 6-mercaptopurine, azathioprine or immunosuppressants”, Westhovens teaches that the patients were required to have ≥ 6 swollen joints and ≥ 8 tender joints out of 28 joints examined, plus at least 2 of the 3 criteria; and had received MTX therapy for at least 3 months, which indicates that the patients had not been treated adequately; and MTX (methotrexate) is an immunosuppressant.  Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat a patient having a TNF-a-related disease such as RA with infliximab using the regimens such as 100 mg SC every 2 weeks, wherein the patient was inadequately treated with, for example, an immunosuppressant such as MTX, following the teachings of Westhovens.  The person of ordinary skill in the art would have been motivated to do so for more effective treatment, and reasonably would have expected success because infliximab and corticosteroids, 6-mercaptopurine, azathioprine or immunosuppressants have different modes of action; and changing or adding therapies for patients who have inadequate response to an ongoing therapy is routine in the art.  
With respect to claim 27, which recites “wherein the composition … is filled in a pre-filled syringe or an auto-injector before administration to the patient”, such would be obvious to one skilled in the art (to prefill a syringe with the composition for SC injection), and does not constitute a novel inventive concept.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
6/2/22